Title: To George Washington from Major General John Armstrong, 25 November 1777
From: Armstrong, John
To: Washington, George



Sir
Camp at Whitemarsh [Pa.] 25th Novr 1777

Without such an acquaintance of the Enemies lines as wou’d discover to you where they are more or less accessible I can not well approve of an attack upon them, nor can I conceive the opposite numbers at Philada under Six thousand or upward—And question whether an attack can be Succesful if the lines are not penetrated in so Short a Space of time (perhaps some Seven or at most ten minutes) as will render it impossible for the party thrown into the City shou’d the first attempt on the lines fail, to contribute any effectual influence—The principle upon which that part of the dispossition is formed is perfectly just, but the numbers too few, and the contingencies various.

In the present view of things I rather approve carrying the Army Over Scuilkill & making tryal of any advantages that yet may be derived from a possession of the Islands &c. &c. by which means either the Enemy may be drawn out or the Scuilkill pass’d to advantage on the Ice. At the Same time I am totally Summissive to yr Excellencys commands, beging leave only to add that whether the attack is made or not, but especially if it is, the far greater part of yr force in the Jersey may Suddenly be recalled and join the Army—And that I am with the greatest respect Yr Excellencys most Obdt Servt

John Armstrong

